Case 4:19-cv-00573-CVE-FHM Document 2-12 Filed in USDC ND/OK on 10/25/19 Page 1 of 2




                               EXHIBIT 12
       Case 4:19-cv-00573-CVE-FHM Document 2-12 Filed in USDC ND/OK on 10/25/19 Page 2 of 2


                                 State of California                                                  S
                                    Secretary of State
                              Statement of Information                                                                          G803025
              (Domestic Stock and Agricultural Cooperative Corporations)
                            FEES (Filing and Disclosure): $25.00.
                         If this is an amendment, see instructions.
                                                                                                                               FILED
       IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                  In the office of the Secretary of State
1. CORPORATE NAME                                                                                                        of the State of California
CSAA INSURANCE SERVICES, INC.

                                                                                                                               JUL-18 2019


2. CALIFORNIA CORPORATE NUMBER
                                               C3812789                                                                   This Space for Filing Use Only

No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
      of State, or no statement of information has been previously filed, this form must be completed in its entirety.
            If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
            of State, check the box and proceed to Item 17.

Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                CITY                            STATE        ZIP CODE
3055 OAK ROAD, WALNUT CREEK, CA 94597
5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                           CITY                            STATE        ZIP CODE
3055 OAK ROAD, WALNUT CREEK, CA 94597
6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                    CITY                            STATE        ZIP CODE
CORPORATE SECRETARY                  3055 OAK ROAD, WALNUT CREEK, CA 94597
7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
officer may be added; however, the preprinted titles on this form must not be altered.)
7.    CHIEF EXECUTIVE OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
     THOMAS M TROY         3055 OAK ROAD, WALNUT CREEK, CA 94597
8.    SECRETARY                                ADDRESS                                            CITY                            STATE        ZIP CODE
     MICHAEL J ZUKERMAN           3055 OAK ROAD, WALNUT CREEK, CA 94597
9.    CHIEF FINANCIAL OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
     PHILLIP SURPRENANT            3055 OAK ROAD, WALNUT CREEK, CA 94597
Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
director. Attach additional pages, if necessary.)
10. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE
 LINSAY HOHMANN              3055 OAK ROAD, WALNUT CREEK, CA 94597
11. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE
 THOMAS M TROY             3055 OAK ROAD, WALNUT CREEK, CA 94597
12. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE
 MICHAEL J ZUKERMAN               3055 OAK ROAD, WALNUT CREEK, CA 94597
13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:
Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
14. NAME OF AGENT FOR SERVICE OF PROCESS [Note: The person designated as the corporation's agent MUST have agreed to act in that capacity prior to the designation.]
 C T CORPORATION SYSTEM
15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                           STATE        ZIP CODE


Type of Business
16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
 INSURANCE SERVICES
17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
    CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
07/18/2019             PHYLLIS T SOLOMON                                           ASSISTANT SECRETARY
     DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                           TITLE                                SIGNATURE
SI-200 (REV 01/2013)                                                     Page 1 of 1                                       APPROVED BY SECRETARY OF STATE
